            Case 1:18-cv-12084-VSB Document 53 Filed 06/17/19 Page 1 of 2

BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
                                          ATTORNEYS AT LAW
                    NEW YORK o CALIFORNIA ° LOUISIANA ° ILLINOIS
GERALD H. SILK
jerry@blbg1aw.com
212-554-1282


                                                          June 17, 2019

VIA ECF

The Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:        Plaut v. The Goldman Sachs Group, Inc., et al., No. 1:18-cv-12084 (S.D.N.Y.)

Dear Judge Broderick:

        We, along with Kessler Topaz Meltzer & Check, LLP, represent presumptive Lead Plaintiff
Sjunde AP-Fonden ("AP7") in connection with the above-referenced class action. Although
briefing on Lead Plaintiff appointment has long been completed, we are forced to respond to yet
another submission by competing movant Meitav Dash Provident Funds and Pension Ltd.
("Meitav") of irrelevant briefing from an unrelated litigation that has no factual or legal connection
to the matters before the Court. See ECF No. 52 (citing AP7's briefing in Hedick v. The Kraft
Heinz Co., et al., No. 1:19-cv-01339 (N.D. Ill.) ("Kraft")).

        AP7's brief in Kraft has no application here. In Kraft, AP7, citing to a competing movant's
public admission that it invested heavily through over 250 commingled investment vehicles
managed by outside advisors, argued that "flif any of the Kraft investments giving rise to the
[movant]'s claimed losses were made through commingled vehicles, then the . . . [movant's
members] have not satisfied [W.R. Huff Asset Mgmt. Co. v. Deloitte & Touche LLP, 549 F.3d 100
(2d Cir. 2008)]'s requirements for establishing their standing to assert claims to recover those
losses." See ECF No. 52-1 at 2-3.1 At no point did AP7 argue that the competing movant lacked
any financial interest in the litigation simply because a portion of its investments were made in
commingled funds. Moreover, none of the competing movants in Kraft addressed Meitav's
primary (albeit incorrect) argument against AP7 here—the applicability of the "prudential
exception" to Article III standing under Huff In fact, recognizing the argument's utter lack of
merit, none of the five competing movants in Kraft saw fit to challenge AP7's standing at al1.2

        The Honorable George B. Daniels's analysis in In re Winstar Communications Securities
Litigation, 290 F.R.D. 437 (S.D.N.Y. 2013) is illustrative. In Winstar, Judge Daniels concluded

         All emphases herein are added.

2
         Indeed, Mietav has not even attempted to distinguish the numerous decisions from this Circuit and elsewhere
rejecting its argument as to AP7. See, e.g., ECF No. 44 at 1-2,5-7 (citing case law appointing AP7).


    1251 AVENUE OF THE AMERICAS • NEW YORK 0 NY 10020-1104
    TELEPHONE: 212-554-1400 0 www.blbglaw.com • FACSIMILE: 212-554-1444
             Case 1:18-cv-12084-VSB Document 53 Filed 06/17/19 Page 2 of 2
BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP


    The Honorable Vernon S. Broderick
    June 17, 2019
    Page 2

    that "[m]anagers of foreign investment funds"—like AP7—"ha[ve] standing by virtue of Huff s
    third party exception." Id. at 444. However, the court went on to note that, unlike these managers
    who have standing, investors in pooled funds (such as mutual or commingled funds) "could not
    themselves bring suit." Id. The question in Kraft related to whether a portion of the competing
    movant's losses came from indirect purchases made by commingled funds not whether the movant
    qualified under the "prudential exception." See ECF No. 52-1 at 6-7 (citing financial literature
    explaining that an investor in a commingled fund does "not hold shares of individual stocks;
    instead, it holds units in the commingled fund, which represent a pro rata share of all the
    commingled fund's investments"). Thus, the briefing from Kraft is wholly irrelevant.

            In contrast to the irrelevant brief submitted by Meitav, a recent decision rejecting a lead
    plaintiff movant for filing an incorrect PSLRA certification, Tomaszewski v. Trevena, Inc., No.
    18-4378, 2019 WL 2288267 (E.D. Pa. May 29, 2019) ("Trevena"), attached hereto as Exhibit A,
    further confirms that Meitav's motion must be denied. As the Court is aware, following the
    expiration of the PSLRA's lead plaintiff deadline, Meitav submitted an untimely amended
    certification (ECF No. 39-1) adding 45,728 shares (representing $8.8 million in value and
    accounting for nearly 25% of the total volume of shares Meitav purportedly traded during the Class
    Period). See ECF No. 44 at 2-3. Meitav attempted to pass off its blunder as a "clerical error." But
    as Trevena makes clear, errors of this magnitude at this early stage of the litigation are
    disqualifying. As explained by the court, although the movant claimed the errors were "minor or
    inadvertent mistakes in absolute terms, they nonetheless speak to a level of carelessness" that
    raised doubt as to whether the movant "possesses the necessary adequacy and sophistication to be
    lead plaintiff." Trevena, 2019 WL 2288267, at *4. Trevena accords with this Court's decision in
    Micholle v. Ophthotech Corp., where the Court likewise disqualified a movant that had made
    similar errors, concluding that they "militate against appointment and render [the movant]
    inadequate to serve as lead plaintiff." Nos. 17-CV-1758 (VSB), et al., 2018 WL 1307285, at *9
    (S.D.N.Y. Mar. 13, 2018). These authorities further undermine Meitav's motion. See id.; Trevena,
    2019 WL 2288267, at *4.

           Here, AP7 asserts a larger financial interest than Meitav and is adequate and typical in all
    respects. See Ophthotech, 2018 WL 1307285, at *9; ECF No. 44 at 1-7. AP7 respectfully submits
    that Meitav's submission of the Kraft briefing does not alter the conclusion that AP7 is entitled to
    appointment as Lead Plaintiff.

                                                     Respectfully,




                                                     Gerald H. Silk

    cc:    All counsel of record (via ECF)
